Schneider, J.,
concurring in the first paragraph of the syllabus and the judgment. I dissent from the second paragraph of the syllabus on the ground that it states an incorrect proposition of law. A public authority has no right to stipulate a date of valuation other than the date of take. If the value is higher on a date prior to take, what law authorizes it to pay the higher value? If the value is lower on a date prior to take, no reasonable condemnee would enter such a stipulation as found herein.
The majority unnecessarily complicates the law by recognizing a separate date of valuation in addition to a date of take, a date of trial, and a date of payment.
I would affirm solely on the basis that appellant should have requested a charge to the jury on interest.
Matthias, J., concurs in the foregoing concurring opinion.